Citation Nr: 1819470	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000, including service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held in May 2017.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current sleep apnea disorder is related to service.  

An October 2008 VA treatment record shows the Veteran reported that he began to have trouble sleeping while he was still on active duty.  The report from a March 2011 sleep study reflects a diagnosis of mild obstructive sleep apnea. 

The Veteran was afforded a VA examination in April 2014.  The examiner opined that the current sleep apnea is not related to the Veteran's exposure to hazardous material in Southwest Asia, but rather it is likely related to his upper airway size.  

On the Veteran's March 2013 notice of disagreement, he indicated that during service, he often went without sleep or only had minimum sleep for extended periods of time.

At the Veteran's hearing before the undersigned in 2017, he testified that he told the 2014 examiner he had been experiencing "sleep issues" since the mid-1990s when he was on active duty.  He indicated that since the mid-1990s he has only been able to sleep four hours a night.  He also indicated that he had experienced excessive tiredness during the day, while in service.  The Veteran also testified that he had undergone a sleep study at the VA medical center in Phoenix in 2010 and at the VA medical center in Tucson in 2014.  

An addendum VA nexus opinion is necessary as the 2014 VA examiner did not sufficiently address whether the Veteran's sleep apnea had onset during service, particularly in light of his competent report of symptoms during and since service.

The results of the sleep study conducted at the Tucson VA facility in 2014 do not appear in the medical records associated with the file.  Upon remand, VA should attempt to obtain this study and also update the file with recent VA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctor who has treated his sleep apnea.  Upon receipt of any necessary authorization, contact the identified providers and request complete records.  

Also obtain VA treatment records since May 2017, and attempt to locate the report from the sleep study conducted at the Tucson VAMC in 2014.

If records are unavailable, the Veteran's claims file must be clearly documented and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Obtain an addendum opinion on the etiology of the Veteran's sleep apnea.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner.  The need for a physical examination is left to the discretion of the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had onset in service, or is otherwise related to his active service.  

A complete rationale for the opinion must be provided.  In doing so, the examiner should consider and discuss whether the in-service symptoms reportedly experienced by the Veteran (i.e. excessive daytime tiredness and trouble sleeping) are indicative of sleep apnea having onset in service.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

